PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

The referee recommended that Attorney J. Thomas Haley be publicly reprimanded for failing to timely file Wisconsin individual income tax returns for eight years. He was convicted in circuit court for willful failure to timely file Wisconsin individual income tax returns for two of those years and was placed on two years’ probation, with 30 days to be served in county jail with work release privileges, fined $750 plus $115 in costs and penalties, and required to pay all taxes due and owing, timely file future tax returns, engage in a rehabilitation program and perform 200 hours of community service. We determine that, under the circumstances present in this case, a public reprimand is appropriate discipline for Attorney Haley’s unprofessional conduct.
*88Attorney Haley was admitted to practice law in Wisconsin in 1974 and practices in Madison. He has not previously been the subject of a disciplinary proceeding. The referee is the Honorable William C. Sachtjen, reserve judge.
Based on the parties’ stipulation of facts, the referee concluded that Attorney Haley’s conduct violated a standard of professional conduct established by this court's decision in State v. Roggensack, 19 Wis. 2d 38, 113 N.W.2d 412 (1963), thereby constituting a violation of SCR 21.05(5). The record disclosed that Attorney Haley filed his 1974 and 1975 returns in May, 1978, filed his 1977 return in October, 1979, filed his 1978 and 1979 returns in March, 1983, and filed his 1982 return in September, 1983. In his report, the referee stated that Attorney Haley’s late filing of his returns was not intended to avoid the payment of taxes. When he learned of the investigation by the Board of Attorneys Professional Responsibility into the matter, Attorney Haley obtained psychological counseling.
IT IS ORDERED that Attorney J. Thomas Haley is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney J. Thomas Haley pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing of his inability to pay the costs within that time, the license of J. Thomas Haley to practice law in Wisconsin shall be suspended until farther order of the court.
BABLITCH, J., took no part.